Exhibit 10.4

 

WORK ORDER NO.2

 

THIS WORK ORDER NO.2 is by and between RADIUS HEALTH, INC. (“RADIUS”) and LONZA
Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.             API/Drug Substance and Product.

 

BA058

 

Nomenclature: Chemical Name:
Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-GlyLys-Ser-IIe-GIn-Asp-Leu-Arg-Arg-Arg-GIu-Leu-Leu-GIu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

[Glu22,25, Leu23,28.31, Aib29, LY526.30] hPTHrP(1-34)-NH2; The active
pharmaceutical ingredient (API), BA058 API, is isolated with associated water
and acetate.

 

2.                     Services. Manufacturer will render to RADIUS the
following Services:

 

Manufacturer will produce Product hereunder for use by Radius in a Phase III
clinical study. Such work shall be performed in accordance with Exhibits A-C
plus such additional requirements as discussed below.

 

Production: Manufacturer will perform a solid-phase-peptide-synthesis process
(SPPS) characterized by the stepwise addition of Fmoc-amino acids using Fmoc-Aas
and coupling agents, followed by cleavage I deprotection and work-up in
accordance with the “Proposal for the Manufacture of 50g and 100g, 150g and 200g
of BA058 and upgrading of analytical methods to NDA filing levels for Radius
Health, Inc.” attached hereto as Exhibit A). Production will be performed in a
20L reactor. Two purification steps will be performed by reverse phase HPLC,
which is followed by isolation by means of lyophilization. The purification will
be monitored using the Manufacturer’s methods FG1 and VG1.

 

Analytical development: As a first step, method comparability between TG1, VG1
and FG1 will be established in accordance with the “Analytical Development
Proposal for BA058, API Project (Lonza RDS-001)” attached here as Exhibit B). If
needed, additional method development may be performed to identify the method of
choice. Once identified, the methods of choice (probably two) that are suitable
for quantification of process impurities and supportive of ICH-stability studies
will identified and agreed by the parties. Resulting product will be greater
than 97% pure as measured by the Manufacturer’s method FG1. Release will be
performed using the TGI method, originally developed by Ipsen, unless otherwise
agreed upon in advance based upon the outcome of the analytical method
qualification.

 

Stability: an ICH-stability study will be performed according to the
requirements in “SP-RDS-001 Stability Protocol for BA058 API, an Analog of Human
Parathyroid-related Peptide (PTHrP)” (Exhibit C).

 

The above requirements, and any additional requirements that are agreed by the
parties as contemplated above, shall be deemed part of the Specifications for
the Product for purposes of the Agreement.

 

a)          Production will be initiated by the week of January 25, 2010.
Analytical development will commence in the week of January 18, 2010. The
deliverables will include regular updates (status reports, conference calls), as
requested by Radius.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

Release specifications are listed in Exhibit D, which for clarity shall be
deemed part of the Specifications for the Product for purposes of the Agreement.
Modifications may be required, as the development status changes, and shall be
agreed by the parties in writing.

 

b)          In the activities outlined in (a) and (b), which may include
Manufacturer Processes, Manufacturer Technology may be incorporated with the
prior consent of RADIUS.

 

c)          RADIUS will specify the number and size of aliquots to be produced
and notify the Manufacturer. The material can be stored at the Manufacturer’s
site for up to three (3) months after release free of charge. It will be shipped
after notification of RADIUS by Manufacturer. Amber glass packaging is assumed.
Upon request by RADIUS, Manufacturer will provide additional dispensing at
additional charge to be communicated to RADIUS beforehand.

 

d)          A project team will be formed which will work closely with the team
at RADIUS. The project team will include technical project leaders as well as
the appropriate QC, QA, and Regulatory personnel. Communications with RADIUS
will include weekly teleconferences as needed. Audits of the manufacturing
plants and general customer visits may be scheduled as needed.

 

e)          For further details, please refer to Exhibits A, B and C attached
hereto.

 

f)          All Services hereunder will be conducted in compliance with
analytical standards suitable for NDA filing and in compliance with cGMP for
Phase III product.

 

3.                     Completion:

 

Production will be completed by week of 26th of April 2010 and API will be
shipped to RADIUS by week of 3rd of May 2010.

 

Preparation:

 

week of December 11, 2009

Start of Upstream:

 

week of January 25, 2010 (week 4)

Global deprotection:

 

week of February 15, 2010 (week 7)

Start of Downstream:

 

week of February 22, 2010 (week 8)

Lyophilisation step:

 

week of March 15, 2010 (week 11)

API QC/QA release:

 

week of April 26, 2010 (week 17)

Shipment of API:

 

week of May 3, 2010 (week 18)

 

4.                     Facilities. The Services described above will be rendered
at the Facility unless another facility of Manufacturer is indicated below:

 

Lonza S.A., Chausée de Tubize 297, B-1420 Braine l’ Alleud, Belgium

 

5.                     RADIUS Materials. RADIUS will provide to Manufacturer the
following materials to be used by Manufacturer to perform the Services:

 

None

 

6.             RADIUS Equipment.

 

None

 

7.             Manufacturer Representative.

 

Raimund Miller, Director, Sales and Business Development, Lonza Custom
Manufacturing

 

2

--------------------------------------------------------------------------------


 

8.                     RADIUS Representative.

 

Louis O’Dea, Senior Vice President and Chief Medical Officer

 

9.                     Compensation. The total compensation due Manufacturer for
Services under this Work Order is €341,500.

 

 

 

Gram

 

€/gram

 

 

 

 

 

75 g

 

$3,447

 

€

 

Raw Materials

 

19,900

 

Production (incl. SPPS, IPC, DSP)

 

203,900

 

QC, QA release

 

34,700

 

HPLC methods comparability

 

15,000

 

Additional method development (optional)

 

15,000

 

HPLC method qualification

 

18,000

 

ICH-stability

 

35,000

 

TOTAL cost

 

34,500

 

 

Such compensation will be paid in installments. 20% of the costs listed above
are due upon signing of this Work Order. The remaining payments are due upon
completion of the Services and delivery of the resulting material. RADIUS and
Manufacturer must agree in advance of either party making any change in the
compensation due hereunder. Manufacturer will invoice RADIUS to the attention of
Nick Harvey, SVP and CFO, for Services rendered under this Agreement.
Manufacturer will invoice RADIUS for all amounts due under this Work Order. All
undisputed payments will be made by RADIUS within thirty (30) days of receipt of
invoice.

 

10.          Insurance will be provided as required by the Agreement.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

 

 

By

/s/ Nick Harvey

 

By

/s/ Raimund J.Miller

 

 

 

 

 

Print Name

Nick Harvey

 

Print Name

Raimund J. Miller, PhD

 

 

 

 

 

Title

CFO

 

Title

Director, Sales & BD

 

 

 

 

 

Date

Jan 15, 2010

 

Date

Jan. 15, 2010

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Proposal for the Manufacture of 50g and l00g, 150g and 200g of BA058 and
upgrading of analytical methods to NDA filing levels for Radius Health, Inc.

 

4

--------------------------------------------------------------------------------


 

Lonza

 

PROPOSAL for the MANUFACTURE of 50 g and 100 g, 150 g and 200 g

of BA058 (Lonza Designation: RDS-001)

and upgrading of analytical methods to NDA filing levels

for RADIUS Health, Inc.

(As per the March 19 and April 06, ‘09 RFPs)

1st Amendment dated April 28, ‘09

(all new text in blue)

2nd Amendment dated April 30, ‘09

(all new text in dark yellow)

3rd Amendment dated Nov. 30, ‘09 and Dec.01,’09, and Dec.3, ‘09

(for 50 g and 100 g; all new text in red)

 

Prepared for:

Maria Grunwald, Ph.D., MBA

Director, Business Development

Radius

300 Technology Square, 5th Floor

Cambridge, MA 02139

 

Prepared by:

Raimund J. Miller, PhD.

Director, Sales & Business Development

Lonza Custom Manufacturing

25 Commerce Drive

Allendale, NJ 07401

 

Date:

April 20, 2009

April 28, 2009

April 30, 2009

Nov. 30, 2009, Dec.01,’09, Dec.3, ‘09

 

DISCLAIMER

 

THIS DOCUMENT IS ISSUED BY LONZA FOR DISCUSSION PURPOSES ONLY. IT IS NOT
INTENDED TO CONSTITUTE ANY SORT OF OFFER OR TO CREATE ANY LEGAL RELATIONS
BETWEEN LONZA AND ANY OTHER PARTY.

 

THE SUPPLY OF THIS DOCUMENT IN ELECTRONIC FORM IS STRICTLY ON THE UNDERSTANDING
THAT NO AMENDMENTS WILL BE MADE TO IT WHICH ARE NOT EXPLICITLY DRAWN TO LONZA’S
ATTENTION EITHER BY MARKING THE CHANGES IN THE TEXT ITSELF OR OTHERWISE IN
WRITING. LONZA DOES NOT AGREE TO ANY AMENDMENT WHICH IS NOT SO EXPLICITLY
BROUGHT TO OUR ATTENTION.

 

12/3/2009

 

Confidential

 

 

 

1

--------------------------------------------------------------------------------


 

1)Background

 

On March 19, ‘09, Dr. Maria Grunwald asked for a cost proposal + timelines for
upgrading the analytical methods, which were employed in the 1st BA-058
campaign, to NDA filing levels. This was followed by a request for proposal on
April 6, ‘09 for pricing for a 150 g Ph III / cGMP campaign. On April 29, ‘09
Radius placed a request to include pricing for a 200 g as well. The 04/30/09
2nd proposal amendment provides pricing for the 200 g. On Nov.23, ‘09 Radius
requested a proposal for a 50 g batch for Phase 3 (requiring manufacture to GMP
standards). On Nov.30, ‘09 Radius requested that pricing be added for a 100 g
campaign as well. On Dec.3, ‘09, Radius requested a “break” on the 100 g price
which Lonza is willing to give in support of Radius’ program.

 

In mid 2008 Lonza Braine performed the 1st BA-058 campaign (C1 campaign) which
yielded 59 g peptide corresponding to 50.7 g net peptide. An extra quantity of
7.5 g powder weight was generated during this first campaign.

 

Campaign summaries were provided in Process Analytical reports which were sent
to Radius on March 2, ‘09 (PAR-S-RDS-001-I03 C1, concerning upstream process
description) and on March 9, ‘09 (PAR-P-RDS-001-Campaign 1-Lot 8AG1, concerning
downstream process description).

 

To date (April 20, ‘09) the following shipments were made out of this C1
campaign:

 

1)             In February ‘09, 40.0 g (8 x 5.0 g powder weight) were sent to
Vetter Pharma (Germany).

 

2)             In March ‘09, 4.0 g (1 x 1.5 g + 1 x 2.5 g powder weight) were
sent to Charles River Laboratories (Canada)

 

2) BA058—the Product

 

The BA058 (RDS-001) Peptide is an amide 34-mer with one non natural AA:

 

H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

General Information

 

Nomenclature

 

Chemical Name:

 

Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2
[Glu22,25, Leu23,28,31, Aib29, Lys26,30] hPTHrP(1-34)-NH2

 

 

 

USAN Name:

 

Not assigned

 

 

 

Research Names:

 

BA058   (Radius Code)

 

 

 

CAS Registry

 

247062-33-5, 512206-66-5, 506422-98-6

Numbers:

 

 

 

2

--------------------------------------------------------------------------------


 

Structure

 

The structure of BA058 peptide is depicted in Figure 1.

 

Figure 1:                                            Structure of BA058 Peptide

 

[g65771ky03i001.jpg]

 

The active pharmaceutical ingredient (API), BA058 API, is isolated with
associated water and acetate.

 

3) Process:

 

The manufacturing process which Radius asked Lonza to quote on for the 1st
campaign was outlined in the 4/17/07 RFP. The process is a
solid-phase-peptide-synthesis process (SPPS) characterized by the stepwise
addition of Fmoc-amino acids using Fmoc-AAs and coupling agents, followed by
cleavage , deprotection and work-up; the purification is performed by reverse
phase HPLC which is followed by isolation by means of lyophilization.

 

In the course of the feasibility study performed by Lonza Braine in early ‘08,
two different analytical methods were developed in order to properly monitor
purification of the peptide. These two methods provide much better resolution
than the one received from Radius using a TFA based system.

 

During the C1 campaign, these methods were used for the monitoring of the
primary purification of the peptide. This has resulted in an OOC (out of
criteria), as the min. of 97.0% purity was not reached at the end of this step
of purification.

 

3

--------------------------------------------------------------------------------


 

In an internal meeting, it was decided to implement a second step of
purification using acetic acid medium in order to increase the purity of
fractions. At the same time, Radius requested to use the TFA method for the QC
lot release. Lonza proposed to add one of our methods for supportive data during
this release. By using Lonza’s analytical method, it was possible to produce an
extra pure lot at 99.1% HPLC purity (Radius method). This means also that
recovery and productivity were low due to a secondary step of purification and
recycling to reach the required purity.

 

The new pricing is based on yields and recoveries obtained during the C1
campaign, which should not be considered as a representative campaign. For the
future C2 campaign, norms to reach will be performed in TFA method (using the
Radius HPLC method).

 

Concerning change of equipment, assembly of the peptide on the resin during C1
campaign has been performed in a 20 L-Pepsynloop reactor. For a batch size of
150g NPW API, a bigger reactor will be used, such as a 50L-Pepsynloop reactor.
The upstream process will not be changed as the same technology is used in
either reactor.

 

For the sake of this 1st amendment of the April 20th proposal all quantities to
be produced have been revised, and the entire campaign has been recalculated.
The final quantity to be produced is 150 g net peptide weight at 97.0% HPLC
purity (by the Radius method) which is unchanged. The upstream will be performed
in two small-scale SPPS reactors (2 x 20 L) in parallel vs. a single 50 L
reactor in the initial proposal.

 

For the sake of the 2nd amendment a totally new production concept has been
worked up and costed. In this case we can use mid-scale equipment: one run in 50
L SPPS reactor and LC200 for downstream; considerably less manpower is required
in this production scenario resulting in considerable cost savings vs. a 150 g
campaign.

 

For the sake of the 3rd amendment and as the request concerns the same batch
size as for C1 campaign, we can use the same size equipment. This means,
small-scale SPPS reactor (20 L) and LC150 for downstream. All improvements
needed, coming from know-how acquired during C1 campaign, will be implemented in
this new campaign.

 

4) Price Proposal and Assumptions for new 50 g and 100 g cGMP campaigns. The
Quotation is in Euros (pro memoriam: the 11/30/09 US$ / Euro exchange rate is
1.5035):

 

 

 

50 g

 

100 g

 

Raw Materials

 

12,250

 

24,250

 

Production (incl. SPPS, IPC, DSP)

 

160,550

 

207,750 190,500

 

QC, QA release

 

37,200

 

43,000

 

TOTAL cost of 50 g campaign

 

Euros 210,000

 

Euros 275,000 Euros 257,750

 

 

4

--------------------------------------------------------------------------------


 

A 50 g campaign is not well suited to the smallest reactor which we will have to
use. A 100 g campaign is much better suited.

 

The target quality of the 50g and 100 g campaigns (NPW, net peptide weight) will
be 97.0% (HPLC, Radius method).

 

In terms of timing, synthesis + purification + QA/QC release are estimated to
take 14 weeks for the 50 g, 17 weeks for the 100 g campaign.

 

5) Price Proposal and Assumptions for a new 150 q cGMP campaign. The Quotation
is in Euros (pro memoriam: the 04/28/09 US$ / Euro exchange rate is 1.3153):
[SECTION 4 AND PRICING OF 150 G REMAINS UNCHANGED IN THE 2ND AMENMENT]

 

Prior to the start of production, specific raw material purchasing and their
QC/QA release have to be scheduled. These tasks are estimated to take six weeks.

 

Production of 150g (NPW, net peptide weight) at 97.0% (HPLC, Radius method),
including upstream, downstream, QC and QA release of the GMP lot.

 

Price : € 350.000 (all inclusive of raw materials, production, and margin)

 

This cost does NOT include Reference Standard qualification on this lot. New
internal QA guideline is a separate RS from the batch (extra pure one, which
means: two separate lyophilisation steps, 2 distinct QC releases and so on).
Associated costs have been calculated as follows:

 

Assumptions :

 

·                  [ Extra pure API (part of the purification lot)

·                  Lyophilisation

·                   QC
release]                                                                                 
16,335 €

·                  5g net peptide weight                              16,165 €

 

Total costs for a new reference standard: € 32,500

 

6) Price Proposal and Assumptions for a new 200 g cGMP campaign. The Quotation
is in Euros (pro memoriam: the 04/30/09 Euro / US$ exchange rate is 1.3205):

 

Prior to the start of production, specific raw material purchasing and their
QC/QA release have to be scheduled. These tasks are estimated to take six weeks.

 

Production of 200g (NPW, net peptide weight) at 97.0% (HPLC, Radius method),
including upstream, downstream, QC and QA release of the GMP lot.

 

Price : € 285,000 (all inclusive of raw materials, production, and margin ;
excluding the €12,500 cost for the new stationary phase for the larger column)

 

5

--------------------------------------------------------------------------------


 

This cost does NOT include Reference Standard qualification on this lot. New
internal QA guideline is a separate RS from the batch (extra pure one, which
means: two separate lyophilisation steps, 2 distinct QC releases and so on).
Associated costs have been calculated as follows:

 

Assumptions :

 

·                  [ Extra pure API (part of the purification lot)

·                  Lyophilisation

·                   QC
release]                                                                                
16,335 €

·                  5g net peptide weight                              10,000 €

 

Total costs for a new reference standard: € 26,335

 

7) Price Proposal for Upgrading of Analytical Methods to NDA filing levels. The
Quotation is in Euros (pro memoriam: the 04/17/09 Euro / US$ exchange rate is
1.3043):

 

1.              Analytical activities (this should be performed in parallel of
the GMP campaign, concerning validation methods. For additional testing 3 extra
weeks are needed after the release of the lot).

 

·                  Validation of analytical methods : Price € 100,000

 

·                 HPLC / M-009-RDS-001TG1 (QC release method)

·                 HPLC / M-009-RDS-001FG1 (QC release method)

·                 Acetate and Trifluoroacetate content in API

·                 Water content

·                 GC-Headspace (complement to general method)

·                 Direct GC (complement to general method)

·                 Specific rotation

·                 Peptide content (Nitrogen)

·                 HPLC for in-process control upstream and downstream (3
methods).

 

·                   Additional testing requested for NDA filling : Price: €
25,000

 

·                LC-MS profiles of one lot + one lot in stability study (study
of degradation of API: impurity profile).

·                Comparability study for lots coming from different suppliers

·                Heavy metals

·                General properties: polymorphism, solubility, pH (isoelectric
point), appearance, etc...

 

For all this analytical work, 10 g powder weight of API is needed. We still have
15 g powder weight of lot 8AG1 in stock. We will be able to use this material if
Radius so decides. Otherwise, we will have to use an extra quantity to be made
available from this lot (this one has not been paid yet by Radius). This will be
discussed with Radius when necessary.

 

6

--------------------------------------------------------------------------------


 

Total price: € 125,000

 

2.         Regulatory activities

 

NDA filing. Price: € 57,500

 

15 weeks will be needed to finalize the NDA writing and associated corrections.

 

8) Terms and Conditions

 

·                  Proposal Validity: May 31, ’09. After the expiry of the
validity Lonza reserves the right to revisit all assumptions taken and outlined
in this proposal.

·                   Proposal Validity for 3rd Amendment: May 31, ’10.

·                  Payment Terms: a min. 30% upfront payment is required upon
commencement of project related lab activities.

·                  Packaging: Lonza standard packaging is assumed. Should any
non-standard packaging be required, additional costs associated with this change
will be charged separately.

·                   INCO-terms: FCA Lonza Braine.

 

KB / RJM

04 / 20 / 09

04 / 28 /09

04 /30 / 09

11 / 30 /09; 12/01/09; 12/03/09

 

7

--------------------------------------------------------------------------------


 

Grunwald, Maria

 

From:

Miller Raimund - Allendale [xxxx.xxxx@lonza.com]

Sent:

Thursday, December 17, 2009 10:07 AM

To:.

Grunwald, Maria

Cc:

Bouget Karine - Braine

Subject:

New Price offer for 75 g

 

Hello Maria,

 

Per our telecon on Tuesday, Dec. 15, we are herewith re-quoting for a new 75 g
campaign which will produce 97% material by the FG1 method. The 10 % which were
added to our Dec.8, ’09 quote for the same quantity, are to cover raw material
supply and recycling steps during purification to reach the targeted purity.

 

Price Proposal and Assumptions for new 75 g cGMP campaign.

The Quotation is in Euros (pro memoriam: the 12/17/09 US$ / Euro exchange rate
is 1.437):

 

 

 

75 g

 

Raw Materials

 

19,900

 

Production (incl. SPPS, IPC, DSP)

 

203,900

 

QC, QA release

 

34,700

 

TOTAL cost of 75 g campaign

 

Euros 258,500

 

 

Assumptions: same as in the most recent proposal dated Dec.3, ’09.

 

Thanks,

Raimund

 

Raimund J. Miller, PhD.

Lonza Custom Manufacturing

Lonza Inc.

25 Commerce Drive

Allendale, NJ 07401

Tel+1-xxx-xxx-xxxx

Cell +1-xxx-xxx-xxxx

Fax+1-xxx-xxx-xxxx

 

Lonza

xxxx.xxxx@lonza.com

www.lonza.com

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Analytical Development Proposal for BA058, API project (Lonza RDS-001)

 

CONFIDENTIAL

 

5

--------------------------------------------------------------------------------


 

Lonza

 

Analytical Development Proposal for BA058, API project

(Lonza RDS-001)

 

Development proposal

 

The development proposal is divided into 3 steps that should be conducted prior
to the next API batch release.

 

1. HPLC methods comparability

 

A first step will be to establish method comparability between TG1, VG1 and FG1
HPLC methods, in order to understand the capabilities and pitfalls of these
methods for true process impurities, including [3-34] and [4-34] truncated
peptides. The HPLC data will be backed up by LC/MS data to support
identification of impurities and methods comparability in case of co-elution of
impurities (either with the main peak or with other impurities).

 

This will also allow building a rationale for method change in future API
release specifications.

 

This method comparability would be based on Lonza samples (including previously
manufactured lots 5AG1R and 8AG1, [3-34] and [4-34] impurity markers, as well as
DSP side fractions containing process impurities). Should it be of interest to
Radius, samples of BA058, API from other sources could also be added to this
study in order to bridge these materials with the current Lonza material (8AG1).

 

Requirement: Samples from Radius (if needed)

Timeline: 4 weeks

Deliverable: Comparability report between 3 HPLC methods, including LC/MS
identification of impurities.

Price: €15,000

 

2.         Additional method development

 

Based on the above assessment, additional HPLC method development may have to be
performed, in order to identify the method of choice (separate the criticial
[3-34] and [4-34] from the other process impurities), in addition to the
identified HPLC method that will be used to assess overall purity and individual
impurities.

 

For this, we could use alternative stationary phases (eg HILIC) or even move to
UPLC (more resolution power than HPLC)

 

Timeline: 4 weeks

Deliverable: HPLC method Development report

Price: €15,000

 

--------------------------------------------------------------------------------


 

3. HPLC methods qualification

 

Once identified, the methods of choice (probably two) found suitable for their
intended purposes (quantitation of process impurities, and stability-indicating
to support ICH stability studies of API and DP) will be qualified. One of these
methods could also be used to determine the API content in the powder (against
an external reference standard), should this be a requirement from Radius. This
method qualification work will have to be completed before initiation of the
next campaign release.

 

Timeline: 5 weeks (assuming 2 methods qualified in parallel)

Deliverable: HPLC method Qualification protocol and report

Price: € 18,000 per method (in line with any previous proposal for method
qualification)

 

JMP / KB / RJM

01/08/10

 

--------------------------------------------------------------------------------


 

Exhibit C

 

SP-RDS-001 Stability Protocol for BA058 API, an Analog of Human
Parathyroid-related Peptide (PTHrP)

 

CONFIDENTIAL

 

6

--------------------------------------------------------------------------------


 

SP-RDS-001-8AG1

 

BA058 API, an Analog of Human Parathyroid-related Peptide

(PTHrP)/RDS-001

 

--------------------------------------------------------------------------------


 

 

 

Table of Contents

 

 

 

 

 

 

 

1.

 

OBJECTIVE

 

3

2.

 

INTRODUCTION

 

3

3.

 

STABILITY STUDY DESCRIPTION

 

3

3.1

 

Equipment description

 

3

3.2

 

Containers for stability samples

 

3

3.3

 

Analytical tests to be performed

 

4

3.4

 

Acceptance criteria

 

4

3.5

 

Testing schedule

 

4

3.5.1

 

Material required for each test per station and storage condition

 

4

3.5.2

 

Material sampling per station and storage condition

 

4

3.5.3

 

Material inventory

 

5

 

--------------------------------------------------------------------------------


 

1.                                      OBJECTIVE

 

This protocol describes the experiments to be performed in order to assess the
stability of batch 8AG1 of BA058 Active Pharmaceutical Ingredient (API), as
produced in the current manufacturing process.

 

2.                                      INTRODUCTION

 

This study will be performed in different storage conditions up to 36 months.

 

The conditions meet the requirements of the International Conference for
Harmonization, as described in Q1A(R2) “Stability Testing of New Drug Substances
and Products”.

 

3.                                      STABILITY STUDY DESCRIPTION

 

3.1                               Equipment description

 

·                           Freezer at - 78°C ± 8°C

Such as THERMO (Forma -86C ULT freezer)

 

Temperature records in Freezer at - 78°C ± 8°C :

 

·                                Digital thermometer for permanent record

·                                Manual record of temperature twice-weekly

·                                The temperature uniformity is checked at least
annually

 

·                            Freezer at - 20°C ± 5°C

Such as Elbanton LTV650.

 

·                            Cold room at + 5°C ± 3°C

Such as refrigerator WEISS

 

Temperature records in Freezer at - 20°C ± 5°C and in the cold room :

 

·                                GTO monitoring for continuous monitoring and
permanent record.

·                                Manual record of temperature every day.

 

3.2                               Containers for stability samples

 

Stability samples will be stored in 8 mL HDPE bottle with suitable closure of
the same quality as those used for bulk storage.

 

Two samples will be stored at below - 25°C as witness samples

 

--------------------------------------------------------------------------------


 

3.3                               Analytical tests to be performed

 

Tests

 

Methods

Powder appearance by visual examination

 

M-001

Water content by coulometric KF

 

M-048

Overall purity and related substances

 

M-009-RDS-001TG1

Overall purity and related substances

 

M-009-RDS-001FG1

Peptide content

 

M-022

 

3.4                               Acceptance criteria

 

The norms set in the current specifications are applied to the stability results
obtained at the recommended storage temperature (- 20°C ± 5°C).

 

3.5                               Testing schedule

 

Months

 

0

 

1

 

3

 

6

 

9

 

12

 

18

 

24

 

36

 

+ 5°C±3°C

 

—

 

A

 

A

 

A

 

 

 

 

 

 

 

 

 

 

 

-20°C±5°C

 

A

 

—

 

A

 

A

 

A

 

A

 

A

 

A

 

A

 

 

3.5.1                     Material required for each test per station and
storage condition

 

Tests & Methods

 

Quantity by test

·

Powder appearance by visual examination (M-001)

 

10 mg

·

Water content by coulometric KF (M-048)

 

30 mg

·

Peptide content, overall purity and related substances (M-009-RDS-001TG1)

 

20 mg

·

Overall purity and related substances by SEC-HPLC (M-009-RDS-001FG1)

 

20 mg

·

M-022 by nitrogen analysis (M-022)

 

20 mg

 

3.5.2                     Material sampling per station and storage condition

 

One HDPE bottle container containing 200 mg (all tests in duplicate analyses).

 

--------------------------------------------------------------------------------


 

3.5.3                     Material inventory

 

The following table displays the material inventory required for this stability
study :

 

 

 

Storage

 

Control time

 

Reserve

 

 

 

 

 

condition

 

points

 

sample

 

Total number

 

Short term

 

+ 5°C

 

3

 

2

 

5

 

Long term

 

- 20°C

 

7

 

4

 

11

 

Witness sample

 

Below - 25°C

 

—

 

2

 

2

 

Initial

 

NA

 

1

 

—

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

 

This study will require 19 HDPE bottles containing 200 mg of powder.

 

A total quantity of 4.1 g of peptide powder is requested for this stability
study

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Batch Analysis of BA058 API

 

Test

 

Specification

Appearance

 

White to off-white powder

 

 

 

Identification: HPLC

 

Co-Elutes with reference

 

 

 

Identification: TLC

 

Single spot with Rf similar to reference

 

 

 

Assay Peptide content (HPLC) Peptide content (HPLC, anhydrous, free base basis)

 

> 78% (w/w) 95 to 105%

 

 

 

Purity BA058 (HPLC) Total related impurities Individual related impurities

 

> 97.0% ,area% < 3.0% <1.0% area%

 

 

 

Purity by Mass Spectrometry 44117D(3-34 analog) 44116D (4-34 analog)

 

Not detected** Not detected

 

 

 

Acetate Content

 

< 15.0% (w/w)

 

 

 

Water Content

 

< 10.0% (w/w)

 

 

 

TFA Content

 

Report

 

 

 

Specific Optical Rotation (anhydrous free base corrected)

 

Report

 

 

 

Residual Solvents

 

Methanol <0.05%w/w
Acetonitrile <0.025% w/w
Ethyl Acetate <0.025% w/w
Triisopropylsilane <0.010% w/w
Dimethylformamid <0.0025% w/w

 

 

 

Microbial content Bacteria Yeasts and Molds LAL

 

Report (cfu/g) Report (cfu/g) < 7 UI/mg

 

CONFIDENTIAL

 

7

--------------------------------------------------------------------------------